Citation Nr: 0713349	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-18 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right hip and back.

2.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for a left hip and left leg 
disability, has been received.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to July 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision by which the RO denied 
entitlement to the benefits sought herein.  Also on appeal 
was the issue of entitlement to special monthly pension.  The 
veteran withdrew his appeal with respect to that issue at his 
February 2002 travel Board hearing wherein he presented 
testimony before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

It appears that VA medical records might well be missing from 
the claims file.  The RO should obtain all relevant VA 
treatment records that could potentially be helpful in 
resolving the veteran's claims.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  Specifically, the veteran has 
indicated VA medical treatment for at least 10 years, but the 
record does not contain VA medical records dating back that 
far.  Thus, the RO must associate with the claims file VA 
medical records from the Louisville VA Medical Center (MC) 
and from the VA Healthcare Center, Shively dating from 
January 1, 1992 to the present.  The Board has asked the RO 
to go back 15 years in seeking VA records to ensure that none 
are omitted.  Of course, the RO need not obtain Louisville 
VAMC medical records dating from October 9, 2002 to March 27, 
2004 and from June 2004 to March 2006.  These have already 
been associated with the claims file.

As well, regarding the veteran's claimed disabilities, it is 
unclear whether the disabilities actually are present.  The 
veteran was afforded a VA medical examination in connection 
with the claims at issue herein.  The examiner made several 
observations regarding the back, hips, and lower extremities, 
but no specific diagnoses were made regarding the back, hips, 
and lower extremities.  On remand, the examiner should elicit 
a history of the alleged in-service injuries from the 
veteran.  Then, if the veteran indeed suffers from the 
disabilities he claims, the examiner should indicate whether, 
without resort to speculation, it is at least as likely as 
not that the diagnosed disabilities are related to the 
claimed in-service injuries.

Finally, the Board observes that the veteran might not have 
received complete notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) regarding the claim of entitlement service 
connection for a right hip disability.  To ensure that the 
veteran receives complete VCAA notice regarding all the 
claims on appeal herein, the RO must provide VCAA notice that 
includes information as to disability ratings and effective 
dates under Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), and, with respect to the new and material evidence 
claim, the RO must notify the veteran of the evidence and 
information that is necessary to reopen the claim of service 
connection for a left hip and leg disability and must provide 
notice that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were not found in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran comprehensive VCAA 
notice regarding both issues on appeal 
herein.  The VCAA notice should include 
information on disability ratings and 
effective dates as mandated in 
Dingess/Hartman and what would constitute 
new and material evidence regarding the 
claim of entitlement to service connection 
for a left hip and left leg disability, as 
held in Kent.  

2.  Associate with the claims file all VA 
medical records from the Louisville VAMC 
dated from January 1, 1992 to the present 
other than records dated from October 9, 
2002 to March 27, 2004 and from June 2004 
to March 2006 and records from the VA 
Healthcare Center, Shively dated from 
January 1, 1992 to the present.  

3.  Schedule a VA medical examination to 
determine whether the veteran suffers from 
disabilities of the back, hips, and left 
leg.  If so, the examiner should elicit 
from the veteran a history of events in 
service that may have precipitated the 
diagnosed disabilities.  The examiner 
should then opine, without resort to 
speculation, whether it is at least as 
likely as not that the diagnosed 
disabilities are related to the claimed 
in-service injuries.  A full rationale for 
all conclusions should be provided.

4.  Then, after undertaking any other 
indicated development, the RO should 
readjudicate the claims in light of all 
the evidence of record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  It must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for a response thereto.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

